We granted further appellate review on the application of the defendant Damon. The issue raised by Damon is whether "the negligence of the plaintiff should be compared with that of each individual defendant rather than making a comparison between the negligence of the plaintiff and the negligence of all defendants combined” in applying the comparative negligence statute as it appeared in G. L. c. 231, § 85, as appearing in St. 1969, c. 761. The Appeals Court concluded that the negligence of a plaintiff is to be compared with the total negligence of all the defendants. We agree with the reasoning and the result reached by the Appeals Court. See Graci v. Damon, 6 Mass. App. Ct. 160, 167-171 (1978).

Judgments of the Superior Court Department affirmed.